
	

115 S3126 IS: Retain Innovation and Manufacturing Excellence (RIME) Act of 2018
U.S. Senate
2018-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3126
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2018
			Mr. Whitehouse introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To allow State manufacturing extension partnerships to award grants to small and medium sized
			 manufacturers for the purpose of training new workers to replace departing
			 experienced
			 workers.
	
	
		1.Short title
 This Act may be cited as the Retain Innovation and Manufacturing Excellence (RIME) Act of 2018.
 2.DefinitionsIn this Act: (1)CenterThe term Center has the meaning given the term in section 25(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(a)).
 (2)Eligible manufacturersThe term eligible manufacturer means a manufacturer that— (A)is a small business concern, as that term is defined under section 3 of the Small Business Act (15 U.S.C. 632); and
 (B)has an existing relationship with a Center. 3.Pilot program (a)In generalThe Secretary of Commerce shall establish a pilot program to award National Institute of Standards and Technology Manufacturing Extension Partnership (MEP) grants to help ensure an adequately trained manufacturing workforce. Under the program, eligible Centers may award MEP grants to eligible manufacturers to retain retiring employees for up to 90 days for the purpose of transferring job-specific skills and training to existing or new employees. The length of each grant shall be determined through negotiations between the Center and the eligible manufacturer.
 (b)EligibilityIn order to be eligible to receive funding and award grants under the program, a Center— (1) must be able to document evidence of an aging workforce within manufacturing firms that are seeking assistance with retaining skills and knowledge of their operations; and
 (2)shall establish a transparent application process for eligible manufacturing firms that may include one or more of the following preferences:
 (A)A preference for manufacturers that employ veterans discharged or released under honorable conditions.
 (B)A preference for manufacturing firms from industry sectors that are most in need of assistance as determined by the local MEP.
 (C)A preference for manufacturing firms with a facility in the State or region for an extended period of time before the application is submitted (as determined by the Center).
 (D)A preference for manufacturing firms that have an existing relationship with the local MEP. (c)Cost sharingState and local agencies shall provide 50 percent of the funds awarded as part of a grant under the pilot program under this section.
			(d)Number and size of awards
 (1)NumberThe Secretary may award up to 20 grants to Centers under the pilot program. (2)SizeEach award under the program shall be for not less than $500,000.
 (e)Authorization of appropriationsThere is authorized to be appropriated to the National Institute of Standards and Technology $20,000,000 to carry out the pilot program.
			
